        Case 2:20-cv-01218-SM-JVM Document 19 Filed 06/11/20 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

TRINA BOWIE,                                                                CIVIL ACTION
    Plaintiff

VERSUS                                                                      NO. 20-1218

DARNELY HODGE, SR., ET AL.,                                                 SECTION: “E” (1)
   Defendants


                                     ORDER AND REASONS

        Before the Court is a Partial Motion to Dismiss and In the Alternative Motion for a

More Definite Statement filed by Defendants Darnley R. Hodge, Sr., Jerry Martin,

Michael Laughlin, and Marlin N. Gusman. 1 For the following reasons, the Rule 12(e)

motion for more definite statement is GRANTED, and the Rule 12(b)(6) motion to

dismiss is DENIED WITHOUT PREJUDICE.

                                           BACKGROUND2

        On or about March 7, 2018, Plaintiff was hired as the Director of Human Resources

for the Orleans Parish Sheriff’s Office (“OPSO”).3 Plaintiff alleges she began experiencing

sexual harassment from the inception of her employment at OPSO. On or about March 7,

2018, as she was walking up the steps to the entrance office building, Defendant Martin,

a unit manager employed at the prison, “made derogatory sexual remarks” to Plaintiff

which she describes as a “cat call.” 4 Plaintiff was “later told defendant Martin was

protected by Chief of Investigations defendant Michael Laughlin, and not to mess with

him if she wanted continued employment at OPSO.”5 Further, Defendant Hodge allegedly


1 R. Doc. 10. Plaintiff Trina Bowie opposes this motion. R. Doc. 14. Defendants filed a reply. R. Doc. 18.
2 The facts provided herein are as alleged in Plaintiff’s state court petition, R. Doc. 1-1.
3 R. Doc. 1-1 at ¶ 3.
4 Id. at ¶¶ 5-6.
5 Id. at ¶ 7.


                                                      1
         Case 2:20-cv-01218-SM-JVM Document 19 Filed 06/11/20 Page 2 of 9



told Plaintiff “not to get involved with employees reporting sexual harassment incidents

at OPSO after she briefed him about the complaints.”6 According to Plaintiff, during her

employment at OPSO, she and Defendant Hodge had “two heated discussions” over

Hodge’s refusal to let her make an investigative report after an employee alleged a sexual

harassment incident.7

         After Plaintiff informed Defendant Hodge that she is required to document

reported sexual harassment incidents, Defendant Hodge allegedly went out of his way to

physically bump into Plaintiff “if he had an occasion to stand next to [her],” which

embarrassed and humiliated Plaintiff. 8 Plaintiff alleges the physical contact escalated

and, at various times between June 4, 2018 and December 8, 2018, Defendant Hodge

would “touch or rub plaintiff’s leg, without her consent,” when he sat next to her during

meetings.9 Further, Defendant Hodge allegedly would say “explicit things to her” and, on

several occasions, “rub[bed] her shoulders” and “brush[ed] against [her] breasts with his

body.”10 On one incident, after Plaintiff and Defendant Hodge went to dinner, Defendant

Hodge allegedly “tried to kiss her” and “tried to insert his fingers into plaintiff’s vagina,

without her consent.”11

         In a separate series of events occurring around January 2019, Plaintiff alleges she

was informed by an Internal Auditor, Jane Dimitry, that the state of the OPSO’s Civil

Financial Records were a “mess” and, as a result, OPSO employees were being deprived

of the full benefit of their pension contributions.12 Plaintiff alleges she “reported what Ms.


6 Id. at ¶ 10.
7 Id. at ¶ 26.
8 Id. at ¶¶ 12-14.
9 Id. at ¶ 15.
10 Id. at ¶ 17.
11 Id. at ¶¶ 21-22.
12 Id. at ¶ 35.


                                              2
        Case 2:20-cv-01218-SM-JVM Document 19 Filed 06/11/20 Page 3 of 9



Dimitry told her to both defendant Hodge, and his supervisor,” and Defendant Hodge

“instructed plaintiff not to get involved with the old pension plan.”13 Plaintiff appears to

allege she also informed Defendant Hodge’s supervisor her concerns regarding sexual

harassment incidents at OPSO.

        During a meeting held in March 2019, with several attendants present, Defendant

Hodge allegedly, “in an intimidating tone,” repeated all the violations Plaintiff had

reported to Defendant Hodge’s supervisor concerning “abuse of pension money benefits,

sexual harassment, treatment of women and his falling in line with defendant Laughlin’s

corruption” and, referring to Plaintiff, Defendant Hodge stated: “there is a snake at the

table and I know who you are.”14 Several days later, Plaintiff “made a formal response to

Defendant Hodge’s previous remark there was a ‘snake at the table.’” 15 According to

Plaintiff, “[s]hortly thereafter she was summoned to defendant Hodge’s office and

wrongfully fired.”16

        On March 6, 2020, Plaintiff filed suit against Defendants Hodge, Martin, Laughlin,

Gusman, and AB Insurance Company in the Civil District Court for the Parish of Orleans,

State of Louisiana.17 In her state court petition, Plaintiff alleges her “petition satisfies the

criteria for a sexual harassment claim and hostile work environment.” 18 In addition,

Plaintiff “claims ‘whistleblower’ status.”19 In paragraph 67 of her petition, Plaintiff sets




13 Id. at ¶¶ 44-45.
14 Id. at ¶¶ 49-50, 51.
15 Id. at ¶ 54.
16 Id. at ¶ 55.
17 R. Doc. 1-1. Plaintiff alleges Defendant AB Insurance Company is a “liability insurer of defendants Hodge,

Martin, Laughlin, and Gusman.” Id. at ¶ 1(E). To date, Plaintiff has neither provided the true identity of this
insurance company nor served any insurance company connected with this lawsuit.
18 R. Doc. 1-1 at ¶ 60.
19 Id. at ¶ 59.


                                                      3
           Case 2:20-cv-01218-SM-JVM Document 19 Filed 06/11/20 Page 4 of 9



forth the following actions of Defendant Gusman which allegedly constitute “negligence

and breach of [his] duties to plaintiff”:

                   Failing to put in writing and enforcing policies and procedures
                    consistent with the laws and Constitution of the State of Louisiana;

                   Failing to grant plaintiff all of the rights and privileges she is
                    guaranteed under the laws and Constitution of the State of Louisiana
                    as a hired civil servant;

                   Wrongfully terminating petitioner without due process and granting
                    her whistle blower protection;

                   Failing to properly report defendant Hodge for his unconstitutional
                    and retaliatory activities;

                   Failing to properly supervise defendants Martin and Laughlin;

                   Failing to prevent plaintiff from being the victim of intimidation,
                    harassment, and retaliatory firing;

                   Failing to seek recusal of defendant Hodge from conducting
                    investigations on complaints filed by plaintiff and against plaintiff
                    because he had an inherent conflict of interest in the outcome of
                    both;

                   Failing to put in writing and enforcing policies and procedures
                    guaranteeing Plaintiff minimum due process standards and whistle
                    blower protection procedures to be followed by OPSO personnel; and

                   Any other acts of negligence or breach of duties brought forth during
                    the course of trial.20

Plaintiff additionally alleges “Defendant[] Gusman is . . . liable under the theory of

respondeat superior.”21

           Also, in paragraph 67 of her petition, Plaintiff sets forth following actions of

Defendant Martin and Defendant Laughlin which allegedly constitute “negligence and

breach of their duties to plaintiff”:


20   Id. at ¶ 67(A)(1)-(9).
21   Id. at ¶ 68.

                                                  4
         Case 2:20-cv-01218-SM-JVM Document 19 Filed 06/11/20 Page 5 of 9



                 Failing to guarantee petitioner her rights provided by state law, and
                  the Constitution of the State of Louisiana;

                 Failing to timely take corrective action to protect plaintiff’s rights;

                 Laughlin’s failure to properly supervise Martin;

                 Participating and allowing third parties to intimidate, and harass
                  plaintiff;

                 Participating in and allowing the retaliatory firing of plaintiff;

                 Wrongful termination of petitioner without due process and
                  protection as a whistle blower; and

                 Any other acts of negligence or breach of duties brought forth during
                  the course of trial.22

Plaintiff does not set forth any actions of Defendant Hodge allegedly constituting

“negligence and breach of [his] duties to plaintiff.”

         On April 17, 2020, Defendants removed this case to federal court.23 On April 26,

2020, Plaintiff filed a motion to remand. 24 The Court denied this motion, explaining:

“Although Plaintiff does not expressly mention § 1983 in her petition, it is clear from her

allegations, as well as her Motion to Remand, that she does, in fact, bring a § 1983 claim”25

and, “[a]s a result, the Court has federal question jurisdiction over Plaintiff’s § 1983 claim

and will exercise supplemental jurisdiction over Plaintiff’s state law claims.”26

                                     LAW AND ANALYSIS

         Defendants move to dismiss Plaintiff’s claims under Rule 12(b)(6) or, alternatively,

for a more definite statement of Plaintiff’s claims under Rule 12(e). 27 According to



22 Id. at ¶ 67(B)(1)-(7).
23 R. Doc. 1.
24 R. Doc. 7.
25 R. Doc. 15 at 7.
26 Id. at 10.
27 R. Doc. 10.


                                                  5
        Case 2:20-cv-01218-SM-JVM Document 19 Filed 06/11/20 Page 6 of 9



Defendants, “Plaintiff’s Petition is inadequate because it fails to outline what claims she

seeks to bring against which Defendants.”28 With respect to Defendants Gusman, Martin,

and Laughlin “many of the claims that Plaintiff does attempt to assert against Defendants

Gusman, Martin, and Laughlin in paragraph 67 of her Petition,” but these claims “are so

vague that Defendants cannot know what is meant by those claims.”29 Defendants point

to the following allegations to illustrate this point:

        [I]t is unclear what Plaintiff means when she alleges that Defendant
        Gusman failed ‘to grant plaintiff all of the rights and privileges she is
        guaranteed under the laws and Constitution of the State of Louisiana as a
        hired civil servant,’ Petition at ¶ 67(A)(2), or the allegations against
        Defendants Martin and Laughlin that they failed ‘to guarantee petitioner
        her rights provided by state law, and the Constitution of the State of
        Louisiana’ and failed ‘to timely take corrective action to protect plaintiff’s
        rights.’ Id. at ¶ 67(B)(1)-(2). Alleging violations of all of state law and the
        state Constitution does not adequately put Defendants on notice of what
        claims are being brought against them and does not allow Defendants to
        properly prepare their defense.30

With respect to Defendant Hodge, Defendants point out that, “although many of the

factual allegations in the Petition relate to Defendant Hodge, Plaintiff fails to specify what,

if any, claims she seeks to bring against him.” 31 Defendants contend that, “[b]ecause

Defendant Hodge is unable to determine the claims Plaintiff seeks to make against him,

he has not been put on notice regarding the claims against him in order to adequately

defend himself against those claims.”32

        “While a motion to dismiss under Rule 12(b)(6) attacks a pleading for failing to

allege a cognizable legal theory eligible for some type of relief, a Rule 12(e) motion for

more definite statements attacks pleadings that do, in fact, state cognizable legal claims


28 R. Doc. 10-1 at 18.
29 Id. at 19.
30 Id.
31 Id. at 18.
32 Id.


                                               6
       Case 2:20-cv-01218-SM-JVM Document 19 Filed 06/11/20 Page 7 of 9



but that fail to state them with sufficient particularity.”33 “If [a] complaint is ambiguous

or does not contain sufficient information to allow a responsive pleading to be framed, a

motion under Rule 12(b)(6) is not appropriate; the proper remedy is a motion for a more

definite statement under Rule 12(e).” 34 Rule 12(e) allows a party to move for a more

definite statement of a complaint when it is “so vague or ambiguous that the party cannot

reasonably prepare a response.”35 The Supreme Court has provided that “[i]f a pleading

fails to specify the allegations in a manner that provides sufficient notice,” then a Rule

12(e) motion may be appropriate.36 “A complaint will be deemed inadequate only if it fails

to (1) provide notice of the circumstances which give rise to the claim, or (2) set forth

sufficient information to outline the elements of the claim or permit inferences to be

drawn that these elements exist.”37 The district court “is given considerable discretion in

deciding whether to grant a Rule 12(e) motion.”38

       The Court finds the claims alleged by Plaintiff in her state court petition are vague

and ambiguous, for the reasons set forth by Defendants. Accordingly, the amendment is

needed to provide a more definite statement pursuant to Rule 12(e).

       Amendment is appropriate for an additional reason. In her opposition to the

instant motion, Plaintiff alleges for the first time that “defendants as a group conspired to

and carried out a plan with the goal of creating a hostile work environment” and “Hodge

committed numerous civil batteries on her person.” 39 The Court construes these




33 Martin v. Tesoro Corp., No. 2:11-CV-1413, 2012 WL 1866841, at *2 (W.D. La. May 21, 2012) (citations
omitted).
34 McNealy v. Becnel, Civil Action No. 14–2181, 2015 WL 3466010, at *3 (E.D. La. May 29, 2015).
35 Fed. R. Civ. P. 12(e). See also Mitchell v. E-Z Way Towers, Inc., 269 F.2d 126, 130 (5th Cir. 1959).
36 Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002).
37 Beanal v. Freeport-McMoran, Inc., 197 F.3d 161, 164 (5th Cir. 1999).
38 Murungi v. Tex. Guaranteed, 646 F. Supp. 2d 804, 811 (E.D. La. 2009).
39 R. Doc. 14 at 12, 16.


                                                  7
        Case 2:20-cv-01218-SM-JVM Document 19 Filed 06/11/20 Page 8 of 9



additional factual allegations in Plaintiff’s opposition as a request for leave to file an

amended complaint.40 Rule 15(a) “requires the trial court to grant leave to amend freely,

and the language of this rule evinces a bias in favor of granting leave to amend.” 41 A

district court must possess a “substantial reason” to deny a motion under Rule 15(a).42 In

deciding whether to grant leave under Rule 15(a), courts may consider factors such as

“undue delay, bad faith or dilatory motive on the part of the movant, repeated failures to

cure deficiencies by amendments previously allowed, undue prejudice to the opposing

party by virtue of allowance of the amendment, and futility of the amendment.”43

        In this case, Plaintiff has not previously sought the Court’s leave to file an amended

complaint. Further, this case is in the very early stages of litigation; no scheduling order

has been issued yet. As a result, if Plaintiff fails to file an amended complaint with

sufficient factual allegations supporting her claims against Defendants, adequate time

will remain for Defendants to bring a new motion to dismiss or motion for summary

judgment. Accordingly, Defendants will not be unduly prejudiced by virtue of allowance

of this amendment.

        To ensure that Defendants prepare an adequate response to Plaintiff’s claims,

Plaintiff shall file a superseding, amended complaint setting forth:

        (1) all causes of action asserted by each Plaintiff against each Defendant,

        (2) the specific factual basis for each cause of action against each Defendant,


40 See Morin v. Moore, 309 F.3d 316, 323 (5th Cir. 2002) (“This Court has held, that in the interest of justice

a revised theory of the case set forth in the plaintiff’s opposition should be construed as a motion to amend
the pleadings filed out of time and granted by the district court pursuant to the permissive command of
Rule 15.”) (citing Sherman v. Hallbauer, 455 F.2d 1236, 1241 (5th Cir. 1972)); Stover v. Hattiesburg Pub.
Sch. Dist., 549 F.3d 985, 989 n.2 (5th Cir. 2008) (citing with approval cases in which the district court
construed new allegations in opposition memorandum as motion to amend under Rule 15(a)).
41 Lyn-Lea Travel Corp. v. Am. Airlines, Inc., 283 F.3d 282, 286 (5th Cir. 2002) (internal quotation marks

omitted).
42 Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004).
43 Jones v. Robinson Prop. Grp., LP, 427 F.3d 987, 994 (5th Cir. 2005).


                                                      8
      Case 2:20-cv-01218-SM-JVM Document 19 Filed 06/11/20 Page 9 of 9



      (3) the specific federal or state law basis for each cause of action with
      references to the underlying statutes and/or constitutional provisions
      giving rise to the cause of action,

      (4) whether each defendant is being sued as an individual and/or in his
      official capacity for each cause of action,

      (5) the nature of the damages claimed under each cause of action, and

      (6) the basis of Plaintiff’s standing to bring each cause of action she asserts.

                                     CONCLUSION

      IT IS ORDERED that Defendants’ Rule 12(e) motion for more definite statement

is GRANTED. Plaintiff shall file a superseding, amended complaint, incorporating all

allegations and prayers for relief, no later than Thursday, June 25, at 5:00 p.m.

      IT IS FURTHER ORDERED that Defendants’ Rule 12(b)(6) motion to dismiss

is DENIED WITHOUT PREJUDICE. Defendants are free to re-urge their motion to

dismiss after Plaintiff amends her complaint.


      New Orleans, Louisiana, this 11th day of June, 2020.


                                          ______________________ _________
                                                   SUSIE MORGAN
                                            UNITED STATES DISTRICT JUDGE




                                             9
